October 11, 1996    United States Court of Appeals
                      For the First Circuit
                                           

No. 95-2107
            ROMA CONSTRUCTION COMPANY AND PETER ZANNI,
                     Plaintiffs, Appellants,

                                v.

                     RALPH A. ARUSSO, ET AL.,
                      Defendants, Appellees.

                                           

                           ERRATA SHEET                                     ERRATA SHEET

  The  concurring opinion  by  Judge Lynch  in  the  above-captioned
case, issued on September 27, 1996, is corrected as follows:

On page 36, line 3: insert "in" before "stating"

On page  36, footnote 16:  change "footnote 7  supra" to "footnote  14                                                            
supra"             

On page 38, line 6: insert "that" after "likely"

On page 40, line 9: change "operate" to "have operated"

On page 42, line 8: change "supra footnote 10" to "supra footnote 17"                                                                

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 95-2107

                    ROMA CONSTRUCTION COMPANY
                         AND PETER ZANNI,

                     Plaintiffs - Appellants,

                                v.

                     RALPH R. ARUSSO, ET AL.,

                     Defendants - Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                  Cyr and Lynch, Circuit Judges.                                                         

                                           

     G.  Robert Blakey, with  whom Ina  P. Schiff,  Henry F. Spaloss                                                                              
and Spaloss & Rosson were on brief for appellants.                            
     Kathleen  M.  Powers, with  whom Marc  DeSisto and  DeSisto Law                                                                              
Offices  were on  brief for  appellee  Town of  Johnston.   Samuel  D.                                                                              
Zurier, with  whom Julius  C. Michaelson and  Michaelson &  Michaelson                                                                              
were on brief for appellees aRusso, et al. 

                                           

                        September 27, 1996
                                           

          TORRUELLA,  Chief  Judge.   Plaintiffs-Appellants  Roma                    TORRUELLA,  Chief  Judge.                                            

Construction Co,  Inc. ("Roma")  and Peter Zanni  ("Peter Zanni")

(collectively, "the plaintiffs"),  challenge the district court's

dismissal  of their  claims  against  Defendants-Appellees  Mayor

Ralph R. aRusso ("aRusso"), Councilman Benjamin  Zanni ("Benjamin

Zanni"), Domenic  DeConte, Vincent Iannazi, Anthony  Izzo, et al.                                                                           

(collectively,  "the  individual  defendants"), and  the  Town of

Johnston, Rhode Island ("the Town") (together with the individual

defendants, "the defendants").   Specifically, the district court

granted  judgment  on   the  pleadings  regarding:     (1) Roma's

racketeering claims  against  the individual  defendants and  the

Town under the Racketeer Influenced and Corrupt Organizations Act

("RICO"), 18 U.S.C.    1964(a),  and R.I. Gen.  Laws   7-15-1  et                                                                           

seq. ("state RICO"); and (2)  Roma's civil rights claims  against              

the individual  defendants and the  Town under 42  U.S.C.   1983.

Roma also challenges  the district court's  decision to deny  the

pro hac vice  admission of attorney G. Robert  Blakey ("Blakey").                      

For  the following reasons, we reverse the dismissal of the RICO,

state RICO and civil rights claims, reverse the district  court's

decision  not  to  admit  Blakey,   and  we  remand  for  further

proceedings in accordance with this opinion.

                          I.  BACKGROUND                                    I.  BACKGROUND

          We  review  dismissals  pursuant  to Fed.  R.  Civ.  P.

12(b)(6)  under the  rubric that  all reasonable  inferences from

properly  pleaded facts are to be drawn in the plaintiffs' favor.

P rez-Ruiz v.  Crespo-Guill n, 25  F.3d 40, 42  (1st Cir.  1994);                                       

                               -2-

Dartmouth  Review v. Dartmouth College, 889 F.2d 13, 16 (1st Cir.                                                

1989).

          Drawing all  reasonable inferences for  the plaintiffs,

the tale proceeds  as follows.   The plaintiffs  Peter Zanni  and

Roma  entered into a  real estate development  venture with Harry

and  Russell  DePetrillo ("the  DePetrillos").    Unknown to  the

plaintiffs, the DePetrillos had  entered into an arrangement with

the alleged de facto government of  the Town, with aRusso as "the

Boss," under which payments  would be made to this  enterprise in

order to obtain necessary approvals.  After the DePetrillos  sold

their share, Peter  Zanni was informed of  this preexisting deal,

and was  warned that his  project was "dead"  if he did  not make

payments.  Having invested heavily in the project, and reasonably

believing that he was dealing with a racketeering enterprise that

had extorted and stolen for years during its control of the Town,

Peter Zanni paid up.  He  continued paying for three years, until

he  was  able to  sell his  share of  the  development.   He then

informed the FBI, and cooperated with its investigation and later

with prosecutions of official corruption in the Town.

          Peter Zanni  and Roma  brought federal and  state civil

racketeering  claims and  federal civil  rights  claims, charging

that they were  injured by the conduct  of aRusso and his  fellow

individual defendants, as well  as the Town.  The  district court

dismissed these charges on  the grounds that the plaintiffs'  own

conduct rendered them unable to maintain  standing to press their

claims.     The  plaintiffs   appeal  the  dismissals   of  their

                               -3-

racketeering1 and civil  rights claims, as  well as the  district

court's  decision to  deny the  pro hac  vice admission  of their                                                       

desired counsel, G. Robert Blakey ("Blakey").

                         II.  DISCUSSION                                   II.  DISCUSSION

          We  address  first  the  plaintiffs'  challenge  to the

dismissals  of their  causes of  action, and then  confront their

appeal  of  the district  court's decision  to deny  admission to

Blakey.

                       A.  Causes of Action                                 A.  Causes of Action

          After setting forth the applicable  standard of review,

we  turn  first to  the  plaintiffs'  challenge to  the  district

court's dismissal of their racketeering claims.  We then shift to

the issue of the plaintiffs' section 1983 claims.

                      1.  Standard of Review                                1.  Standard of Review

          Upon  considering a  motion to  dismiss for  failure to

state a claim under Fed. R.  Civ. P. 12(b)(6), the district court

should not grant the motion unless it appears to a certainty that

the plaintiff  would be unable to recover under any set of facts.

Hospital Bldg.  Co. v. Trustees of  Rex Hosp., 425 U.S.  738, 746                                                       

(1976); Gonz lez-Bernal v. United States,  907 F.2d 246, 248 (1st                                                  

Cir. 1990).  We review under  the same standard, Holt Civic  Club                                                                           

v. City of Tuscaloosa, 439 U.S. 60, 66 (1978).                               

                                                  

1  At oral  argument, the plaintiffs stated that, on appeal, they
did not wish to challenge the district court's dismissal of their
racketeering claims against the Town.  Plaintiffs also stipulated
that they would  not attempt  to assert such  claims against  the
Town  in the future.   Accordingly, vis-a-vis the  Town, the only
damage claims we address are those pursuant to section 1983.

                               -4-

                   2.  The Racketeering Claims                             2.  The Racketeering Claims

          RICO creates  a civil remedy for  "[a]ny person injured

in his business or property  by reason of a violation of  section

1962  of this chapter."  18 U.S.C.    1964(c).  Subsection (c) of

section  1962, in  turn, declares  that it  is unlawful  "for any

person employed  by or associated with any enterprise engaged in,

or  the  activities  of   which  affect,  interstate  or  foreign

commerce, to  conduct or participate, directly  or indirectly, in

the conduct  of such  enterprise's affairs  through a  pattern of

racketeering  activity or  collection of unlawful  debt."   Id.                                                                           

1962(c).  An "enterprise" is  defined to include "any individual,

partnership, corporation, association or other legal entity,  and

any union or group of individuals associated in fact although not

a legal entity."  Id.   1961(4). "Racketeering activity" includes                               

any  one of a number of enumerated criminal acts indictable under

federal  or  state law.    See id.     1961(1).   A  "'pattern of                                            

racketeering activity' requires at least two acts of racketeering

activity . . . the last of which  occurred within ten years . . .

after the commission  of a prior  act of racketeering  activity."

Id.   1961(5).             

          The district court dismissed the plaintiffs' civil RICO

claims on  the ground  that, by  their own pleadings,  plaintiffs

were not innocent victims and therefore could  not maintain civil

RICO  standing.    The  district  court  found  support  for  the

proposition that only innocent  victims could collect damages via

civil  RICO in  the legislative  history of  the provision.   See                                                                           

                               -5-

Organized Crime Control:  Hearings on S.  30 Before the  Subcomm.                                                                           

No. 5 of the  House Committee on the  Judiciary, 91st Cong.,  2d.                                                         

Sess. (1970) (stating, in the Act's "Findings and  Purpose," that

"Congress finds that . . . organized crime activity in the United

States  harms innocent  investors and  competing organizations");

116  Cong. Rec.  H35,346-47  (Oct. 7,  1970)  (statement of  Rep.

Steiger, the  private civil  remedy provision's sponsor)  ("It is

the  intent of  this body,  I am  certain, to  see that  innocent

parties who are  the victims of  organized crime have a  right to

obtain proper redress.").  The district court's reasoning can  be

better delineated in conjunction with a recitation of plaintiffs'

claims.   Drawing inferences  in favor of  the plaintiffs,  their

pleadings suggest the following situation.  The plaintiffs joined

the  DePetrillos  in  a  real estate  venture,  unaware  that the

DePetrillos  had  entered  into  a  scheme  in  which  regulatory

approvals  had   already  been   granted  in  exchange   for  the

DePetrillos'  payment  of $10,000  to  aRusso  and his  purported

associates.    The plaintiffs  were  similarly  unaware that  the

DePetrillos  had agreed  to pay an  additional $40,000.   Several

years  later, defendant Councilman Benjamin Zanni approached them

for  the  purported  "balance  due."    As  the   district  court

emphasized,  the plaintiffs  then faced  a dilemma.    They could

refuse  to pay, jeopardizing  their $2 million  investment in the

project,  and   as  the   district  court  suggested   was  their

obligation, go immediately  to the authorities.   Or, they  could

submit to this extortion to protect their investment.  They chose

                               -6-

the latter route.   The plaintiffs state that they  complied with

all  rules  and  regulations,   and  did  not  seek  preferential

treatment,  but  paid to  avoid threatened  adverse consequences.

Specifically,  the plaintiffs point  to Benjamin  Zanni's alleged

statement  to Plaintiff Peter  Zanni that the  venture was "dead"

unless the balance was paid.  Three years later,  after they sold

their  partnership  interests  in  the  venture,  the  plaintiffs

contacted the FBI, and assisted agents in a sting operation.

          Looking at these contentions, one reasonable conclusion

is  that the plaintiffs made these payments without any intent or

desire to  subvert governmental processes, but  felt compelled to

pay  to protect their substantial investment  in the venture, and

did  not contact the FBI until they  had mitigated risks to their

investment.   However,  the district  court concluded  that, even

under this favorable view  of the plaintiffs' conduct they  could

not be considered innocent  parties, and so could  not, according

to the district court's interpretation of RICO standing, maintain

a civil RICO claim.  The district court concluded that, since the

plaintiffs' own pleadings indicate that they paid $40,000 to  the

individual defendants to assure  timely processing of permits and

approvals  necessary  for  their  project,  the  plaintiffs  were

"neither  innocent nor victims."  Roma Constr. Co. v. aRusso, 906                                                                      

F. Supp. 78, 82 (D.R.I. 1995).

          The plaintiffs challenge the district court's dismissal

of  their civil RICO claims on the pleadings.  Plaintiffs dispute

that  there is any "innocent  party" requirement under  RICO.  In

                               -7-

the alternative, the plaintiffs  contend that, even assuming such

an "innocent  party" requirement, the  district court erred  as a

matter  of law in concluding, that even taking the most favorable

view  of the  plaintiffs'  pleadings, they  were necessarily  not

"innocent  parties."  Although  the district  court spoke  of the

"innocent party"  requirement as one of "standing," it appears to

have also considered its "innocent party" requirement as being in

the nature of an affirmative defense which could be determined at

the pleadings stage.  The  district court analogized to antitrust

cases  under  the Clayton  Act  in which  an  "equal involvement"

defense is recognized.   See Bateman Eichler,  Hill Richards Inc.                                                                           

v.  Berner, 472 U.S. 299,  310-11 (1985); Perma  Life Mufflers v.                                                                        

International Parts Corp., 392  U.S. 134 (1968).  Whether  or not                                   

there exists such an "innocent  party" requirement is a  question

of first impression in this circuit and, indeed, we are not aware

of any  cases anywhere that  adopt such  a requirement.   We need

not,  however, decide whether or  to what extent  RICO imposes an

"innocent party"  limitation,  or whether  any  such  requirement

might take the form  of a standing requirement or  an affirmative

defense, because  we conclude  that the  district court  erred in

finding that plaintiffs could  prove no set of facts  which would

show   their  nonculpability  under  all  potentially  applicable

criminal statutes.2
                                                  

2  In deciding not to address the broader issues discussed in the
concurring  opinion, we  need  not necessarily  quarrel with  our
respected  colleague's analysis.   Concededly,  dismissal of  the
complaint  based  on  appellees'  assertion  of  a fact-intensive
"equal  involvement"  defense  would   be  inappropriate  on  the

                               -8-

          Our  analysis  commences  with an  examination  of  the

standards under  which the  district court  evaluated plaintiffs'

behavior.   In  deciding  that such  payments,  even if  coerced,

forced  it  to conclude  that  the plaintiffs  were  not innocent

victims, the  district  court cited  two authorities.   See  Roma                                                                           

Constr. Co., 906 F. Supp. at 81-82 (citing R.I. Gen. Laws   11-7-                     

4 (1994) and Model Penal  Code   240.1 commentary at  41 (1980)).

Initially, the district court noted that Rhode Island General Law

  11-7-4 states that

            [n]o person shall  corruptly give  . .  .
            any gift or valuable consideration to . .
            . any public official as an inducement or
            reward  for  doing or  forebearing  to do
            . . . any act in relation to the business
            of . . . the state, city or town of which
            he or she is an official.

R.I. Gen. Laws   11-7-4 (1994).  The  statutory language does not

address the question of  whether one who pays due  to coercion is

an innocent victim.  The district court did not refer  to, and we

fail  to find, any Rhode  Island authority for  direction on this

point.

          Rather, the  district court  drew on the  commentary to

                                                  

undeveloped record  presently before  the court.   The concurring
opinion hypothesizes that the substance of any such defense would
be informed by preexisting  federal statutes embodying comparable
defenses.   By contrast,  the district court's  dismissal depends
entirely  on  the  existence,  vel  non,  of either  an  absolute                                                 
innocent-victim "standing"  requirement or  a  law-based in  pari                                                                           
delicto  defense,  each of  which, by  its  very nature,  is more                 
readily susceptible  to summary disposition than a fact-intensive
"equal involvement" defense.   Thus  we caution  that nothing  we
have  said is meant to  suggest that Congress  intended to create
either  such  a "standing"  requirement  or  an  in pari  delicto                                                                           
defense.

                               -9-

the Model Penal Code's definition of bribery to conclude that the

plaintiffs'  payments, even  if construed  to be  the product  of

coercion, constituted illegal bribery.  See Roma Constr. Co., 906                                                                      

F. Supp. at  81.  The  cited commentary to  section 240.1 of  the

Model Penal Code states that 

            [a]  private citizen  who responds  to an
            official's  threat  of adverse  action by
            paying  money  to  secure more  favorable
            treatment evidences thereby a willingness
            to  subvert  the legitimate  processes of
            government   .   .  .   .   Such  conduct
            constitutes  a  degree of  cooperation in
            the undermining of governmental integrity
            that  is  inconsistent with  the complete
            exoneration from criminal liability.

Model  Penal Code   240.1 commentary  at 41 (1980).  The district

court  thus concluded that  since even the  interpretation of the

pleadings   that   most   favors   the  plaintiffs   requires   a

determination that plaintiffs capitulated to official  threats of

adverse action, they were not "innocent parties."  Taken together

with  its  reading  of  the  legislative  history  that RICO  was

intended to protect "innocent parties" and with its assessment of

public policy in the form of "economic  incentives," the district

court  proceeded  to  dismiss   the  plaintiffs'  claims  on  the

pleadings.  Roma Constr. Co., 906 F. Supp. at 83.                                      

          The district court thus ultimately relied on the policy

concerns it understood to  be addressed in the Model  Penal Code.

Assuming for  the sake of argument that lack of "innocence" is an

issue  in  a civil  RICO claim,  the  question must  be addressed

whether the district court considered the correct sources for the

definition of  "innocence."   We believe that  where racketeering

                               -10-

statutes provide for a civil remedy, at the very least we  should

deny RICO remedies only  with reference to statutes or  case law,

not on policy grounds.  See generally Sedima,  S.P.R.L. v.  Imrex                                                                           

Co.,  473  U.S. 479,  498-500  (1985)  (rejecting,  due  to  RICO             

statutory language  and legislative history that  counsel a broad

interpretation,   a  court   of  appeals-imposed   RICO  standing

limitation as inappropriate  judicial "statutory amendment"  even

though  the  Court  shared   the  lower  court's  concerns  about

"extraordinary" uses  of RICO).    As a  result, we  turn to  the

question  of whether  the  issue  presented  is properly  one  of

federal common law for  which the Model Penal Code might  prove a

legitimate source of uniform legal principles, or one to which we

would apply Rhode Island law.

          The Supreme  Court has  recognized that federal  courts

have the power  to formulate  federal common law  when a  federal

rule  of  decision  is  necessary to  protect  "uniquely  federal

interests" or when  Congress has  given the courts  the power  to

develop  substantive law.   Texas  Indus. v.  Radcliff Materials,                                                                           

Inc.,  451  U.S.  630, 640  (citing  Banco  Nacional  de Cuba  v.                                                                       

Sabbatino,  376 U.S. 398, 426 (1964) and Wheeldin v. Wheeler, 373                                                                      

U.S. 647,  652 (1963)).   Areas of  "uniquely federal  interests"

include areas such as  "the rights and obligations of  the United

States, interstate  and  international disputes  implicating  the

conflicting  rights  of  States  or our  relations  with  foreign

nations, and admiralty cases."  Id. at 641.   Several courts have                                             

concluded  that   RICO  does  not   implicate  "uniquely  federal

                               -11-

interests," since "[r]egulation of  organized crime does not fall

within  the  above  categories  and,  although  RICO  is  federal

legislation, individual states also take active roles in fighting

organized crime and providing  redress for its injured citizens."

Friedman v.  Hartmann,  787 F.  Supp. 411,  417 (S.D.N.Y.  1992);                               

Minpeco v.  Conticommodity Servs.  Inc., 677  F.  Supp. 151,  155                                                 

(S.D.N.Y. 1988) ("RICO, although  reflecting Congress' intent  in

providing creative federal responses to the problems of organized

crime, does not address  a uniquely federal interest."); Seminole                                                                           

Electric  v. Tanner, 635 F. Supp. 582,  584 (M.D. Fla. 1986).  We                             

agree that RICO does not concern uniquely federal interests.

          As a result, we  inquire whether the question presented

--  is  RICO standing  limited  to "innocent"  parties?  -- falls

within an area in which  Congress has given the courts the  power

to develop substantive law.   Texas Industries, 451 U.S.  at 640.                                                        

The  district court, in effect, decided that the issue of federal

civil RICO standing  and its relationship to a  party's innocence

was properly  decided as a matter of uniform federal common law. 

The  district court  looked to uniform  model codes  and emergent

trends as guides for  fashioning a federal common law  rule which

would  foster what  it perceived  as important  federal interests

underlying civil  RICO.   The district  court suggested that  the

Congress that enacted RICO in  1970, which referred obliquely  in

legislative history to the  purpose of aiding "innocent parties,"

would be cognizant of the emerging Model Penal  Code trend in the

law  of bribery, presupposing that Congress gave courts the power

                               -12-

to develop substantive law regarding this issue.

          We find  no evidence  of any congressional  intent that

the "innocence"  of a RICO "victim"  should be made to  turn on a

uniform federal common  law rule.   Neither party  cites, and  we

have  been unable  to find,  statutory provisions  or legislative

history  evidencing such a grant  of authority.   While there has

been a great deal  of commentary regarding the  appropriate scope

of  federal common law, see, e.g., Morgan v. South Bend Community                                                                           

Sch.  Corp.,  797  F.2d  471, 475  (7th  Cir.  1986)  (collecting                     

commentary), it is not disputed that "when the federal government

is  not a  party to  the litigation" --  as is  the case  here --

"neutral  state rules  that  do not  undermine federal  interests

should  be  applied unless  some  statute  (or the  Constitution)

authorizes the federal court[s] to create a rule of federal law,"

id. at  475 (citing Miree  v. DeKalb County,  433 U.S. 25,  28-33                                                     

(1977)).  More  specifically, the  Supreme Court  has rejected  a

judicially created restriction on RICO  standing, despite voicing

agreement with the  policy concerns that drove  the limitation in

question.   See  Sedima,  473  U.S. at  498-500.    As a  result,                                 

assuming  --  without  concluding,  as  we  ultimately  find  the

plaintiffs to  be  innocent  parties  -- that  RICO  standing  is

limited  to "innocent parties," we believe that the question of a

party's innocence must be resolved via the incorporation of state

law into the federal law of  RICO standing in order to answer the

instant question.  We  recognize that the incorporation  of state

law into federal  law implicates a serious problem  of uniformity

                               -13-

of federal law throughout  the states.  However, since  RICO does

not implicate  uniquely federal  interests and  since there  is a

lack of support for the view that Congress authorized the federal

courts  to  generate   federal  common  law  in  this  area,  the

incorporation of state law is  the preferable alternative.   See,                                                                          

e.g., In re Sunrise Sec. Litig., 916 F.2d 874, 881 (3d Cir. 1990)                                         

(finding it appropriate  "to look  to state law  for guidance  in

deciding  whether   plaintiffs   have  stated   a   nonderivative

[shareholders']  claim,  [enabling  them to  maintain  standing,]

rather  than to  fashion federal common  law"); Leach  v. Federal                                                                           

Deposit  Ins.  Corp.,  860  F.2d   1266,  1274  (5th  Cir.  1988)                              

(concluding  that "the  incorporation of  state law  to determine

whether  a shareholder has been  injured under RICO is preferable

to generating federal common law"  despite the possibility of  "a

serious  problem  of uniformity  of  federal  law throughout  the

states"); cf. In re Bieter Co., 16 F.3d 929, 935  (8th Cir. 1994)                                        

(applying federal  common law  of attorney-client privilege  to a

civil  RICO  action,  where  such application  is  authorized  by

Supreme Court Standard 503 and Supreme Court case law).

          As a  result, in  assessing  plaintiffs' innocence,  we

must  apply  Rhode  Island  bribery  law.    The  district  court

concluded  that  the  pleadings   rendered  the  plaintiffs  "not

innocent"  vis-a-vis charges of  bribery.  See  Roma Constr. Co.,                                                                          

906 F. Supp. at 83 (stating that to allow the plaintiffs standing

might  result in  a  rule under  which  "[p]ersons, such  as  the

plaintiffs, could engage in bribery of public officials with full

                               -14-

knowledge that if the bribery scheme . . . broke down, they could

seek a treble  return on their illicit,  but failed investment").

Turning  to Rhode Island law, however,  this conclusion cannot be

reconciled  with Rhode  Island's bribery  statute.   The district

court relied on the Model  Penal Code's bribery provision,  which

states that 

          [a] person is guilty  of bribery, a felony of
          the  third degree, if  he offers, confers, or
          agrees  to confer upon  another, or solicits,
          accepts or agrees to accept from another:

             (1)    any    pecuniary    benefit    as
            consideration    for    the   recipient's
            decision,  opinion, recommendation,  vote
            or  other  exercise  of  discretion  as a
            public servant, party official, or voter;
            or

             (2) any benefit as consideration for the
            recipient's        decision,        vote,
            recommendation   or  other   exercise  of
            official  discretion  in  a  judicial  or
            administrative proceeding; or

             (3) any benefit  as consideration for  a
            violation  of  a known  legal  duty as  a
            public servant or party official.   

Model  Penal Code    240.1  ("Bribery in  Official and  Political

Matters").   While the district court may  have rightly concluded

that the plaintiffs are  not innocent of bribery under  the Model

Penal Code, we do not think  that this fact counsels for the same

conclusion  under   Rhode  Island  law,  since   the  Code's  own

commentaries expressly  recognize that  the Code does  not follow

Rhode  Island law.  Part II Model  Penal Code and Commentaries 6,

n.2 (1980).  Moreover,  unlike Rhode Island's statute,  the Model

Penal Code  provision contains  no requirement that  a payor  act

                               -15-

"corruptly."  Compare R.I. Gen. Laws   11-7-4 ("[n]o person shall                               

corruptly  give") (emphasis added) with Model Penal Code    240.1                                                 

("[a] person is guilty of bribery . . . if he offers, confers, or

agrees to confer upon another").3    

          The  plaintiffs  argue  that  the  Model  Penal  Code's

omission of the term "corruptly" is no mere semantic distinction;

rather,  it represents a shift  from the common  law in expanding

the  scope of bribery sanctions for payors to situations in which

the  payor does not act corruptly.  See generally James Lindgren,                                                           

The Elusive  Distinction Between Bribery and  Extortion: From the                                                                           

Common Law  to the Hobbs Act,  35 U.C.L.A. L. Rev.  815, 824 n.41                                      

(1988).  We agree.  "[A] statutory term is generally presumed  to

have its common-law meaning."   Evans v. United States,  504 U.S.                                                                

255, 259 (1992); United States v. Aguilar,     U.S.    ,    , 115                                                   

S. Ct. 2357, 2370  (1995) (Scalia, J., dissenting) (stating  that

                                                  

3   The federal bribery  and gratuity statute,  18 U.S.C.    201,
does not, by its  terms, apply to  local officials such as  those
involved in  the instant  case, 18  U.S.C.    201(a)(1), although
cases  have held  the  statute applicable  where local  officials
administer  federally  funded programs.    See  United States  v.                                                                       
Vel zquez, 847 F.2d 140,  142 (4th Cir. 1988) (concluding  deputy                   
sheriff was a  "public official" with respect  to federal bribery
statute,  where  county  jail  was under  contract  with  federal
government  to  supervise  federal prisoners);  United  States v.                                                                        
Gallegos, 510  F. Supp.  1112, 1114 (D.N.M.  1981) (ruling  state                  
government  employee  who  worked  under  direct  supervision  of
federal official  in administration of federal  grant program was
"public official" for purpose of  federal bribery statute).   But                                                                           
see United  States v.  Del  Toro, 513  F.2d  656, 662  (2d  Cir.)                                          
(concluding city  administrator who was  city employee was  not a
public official even though he administered model cities program,
for which  the federal  government provided 100%  funding), cert.                                                                           
denied, 423 U.S.  826 (1975).   No allegation has been  made that                
the defendants' bribery/extortion scheme was in connection with a
federal contract or federal funding.

                               -16-

"the term 'corruptly'  in criminal laws  has a long-standing  and

well-accepted meaning").   The term "corruptly"  adds the element

of corrupt intent to the crime  of bribery.  See generally id. at                                                                        

2370 (endorsing the  proposition that "[a]n act is done corruptly

if it's done voluntarily and intentionally to  bring about either

an  unlawful result or a  lawful result by  some unlawful method,

with  a hope  or expectation  of either  financial gain  or other

benefit  to oneself or a  benefit of another  person"); H.R. 748,

87th Cong.,  1st Sess. 18  (1961) (reporting section  201 federal

bribery statute)  (stating that "[t]he word  'corruptly' which is

also  used in obstruction of justice statutes (18 U.S.C.    1503-

1505) means with wrongful or dishonest intent").

          We agree that the term "corruptly" indicates a specific

corrupt   intent  that   differs  from   the  Model   Penal  Code

commentary's condemnation  of an  involuntary payor's  conduct as

manifesting  "a  degree  of  cooperation in  the  undermining  of

governmental  integrity  that is  inconsistent with  the complete

exoneration from criminal  liability."  Model Penal  Code   240.1

commentary  at  41.    The  mens  rea  implicated  by "corruptly"                                               

concerns the  intention to  obtain ill-gotten gain;  by contrast,

the Model Penal Code converts the  lack of willpower to stand  up

to abusive authority into a degree of culpability.  See Lindgren,                                                                 

supra at 824 n.41 (stating that "[t]he Model Penal Code has taken               

the questionable approach of  making it bribery to capitulate  to

an extortion threat").   Admittedly, to  delve into questions  of

what  is done  "corruptly" is  more difficult  than to  apply the

                               -17-

Model Penal Code's standard.   But as one commentator  has noted,

"[t]he best that can be said for the [Model Penal Code's bribery]

provision  is   that  it  makes  difficult   questions  of  crime

definition  easy, but  this  clarity is  bought  at the  cost  of

ignoring the  settled  law of  centuries and  current notions  of

right and wrong."  Id.                                

          As a result, we  must apply the common law  standard of

specific corrupt intent, as included in the Rhode Island statute,

to  the plaintiffs' story.   The plaintiffs claim  that they paid

only to avoid adverse consequences, that their properties met the

standards required for  the approvals in question,  and that they

received nothing  beyond fair  treatment from payees.   Examining

these claims  with an  eye towards  detecting corrupt intent,  we

think  that a set of facts could  be found from which it could be

reasonably  inferred that  the plaintiffs  did not  make payments

voluntarily to bring about an unlawful result, with the hope of a

gain for  themselves,  but rather  that  they were  the  innocent

victims of  a criminal enterprise.  As a result, we conclude that

Rhode Island's  bribery statute  does not foreclose  a conclusion

that they are "innocent parties."

          Citing  United States  v. Mariano,  983 F.2d  1150 (1st                                                     

Cir. 1993) and United States v. Hathaway,  534 F.2d 386 (1st Cir.                                                  

1976),  the defendants assert  that we have  previously held that

"bribery  and  extortion are  not  mutually  exclusive concepts,"

Mariano, 983 F.2d at 1159;  Hathaway, 534 F.2d at 395.   However,                                              

we  think  these cases  unavailing  for  three  reasons.   First,

                               -18-

neither deals with Rhode Island's bribery statute.  Second,  even

if these cases compelled us to conclude that bribery and coercive

extortion are  not mutually  exclusive concepts under  the Rhodes

Island statute, in the  instant case a genuine issue  of material

fact  remains as to  the plaintiffs'  intent in  making payments,

based on  a reading of  the pleadings in  the best light  for the

plaintiffs.

          Third,  and finally,  Mariano, at  least, involved  two                                                 

defendants  who  pled  guilty  to   "corruptly  giv[ing]  .  .  .

[some]thing of value" to  local government officials "with intent

to influence or reward" those officials, where the officials were

part  of a  governmental unit  that received  substantial federal

subsidies, in violation of  18 U.S.C.   666(a)(2).   Mariano, 983                                                                      

F.2d at 1153.  On appeal, both defendants challenged the district

court's  application  of  the sentencing  guideline  relating  to

bribery  rather than  the guideline  appropriate to  providing an

illegal gratuity.   Id. at  1159.   They argued  that "they  were                                 

victims, not  perpetrators, of  an extortionate scheme,  and that

they  received nothing  extra  in return."    Id.   Applying  the                                                           

clearly  erroneous  standard of  review,  we  concluded that  the

"guideline  analogy chosen by the district  court was well within

its  purview," noting that "when there are two plausible views of

the record,  the  sentencing court's  adoption of  one such  view

cannot be clearly erroneous."   Id. at 1160; see United States v.                                                                        

St. Cyr,  977 F.2d 698, 706  (1st Cir. 1992).   In particular, we                 

noted that the Mariano defendants could not "expect the courts to                                

                               -19-

swallow their tale uncritically."  Mariano, 983 F.2d at 1160.                                                    

          In this  case, the district court  improperly dismissed

the plaintiffs' case before it had a chance to swallow, let alone

digest,  their story.    At this  stage  of the  game,  since one

plausible view is  that the  plaintiffs were in  fact victims  of

coercive  extortion, and  since they  have not  pled guilty  to a

crime that involves "corrupt intent" as an element as we noted of

the defendants in Mariano, 983 F.2d at 1159, we conclude that the                                   

plaintiffs in the instant case may press on with their claim.  As

a  result, we  reverse  the  district  court's dismissal  of  the

plaintiffs' federal  RICO claims.   Accordingly, we  also reverse

the  district   court's  dismissal  for   lack  of   supplemental

jurisdiction, see 28 U.S.C.   1367, of state RICO claims pursuant                           

to R.I. Gen. Laws     7-15-2, 7-15-3 and 9-1-2.4  We  remand both

federal  and  state  RICO   claims  for  further  proceedings  in

accordance with this opinion. 
                                                  

4  Similar  to federal RICO, R.I. Gen.  Laws   7-15-2(c) provides
that

            [i]t  shall  be unlawful  for  any person
            employed  by  or   associated  with   any
            enterprise to conduct  or participate  in
            the  conduct  of   the  affairs  of   the
            enterprise through  racketeering activity
            or collection of an unlawful debt.

Rhode Island law also uses broad standing language that resembles
that of 18 U.S.C.   1964(c) in its provision for civil  liability
for racketeering offenses.   See R.I. Gen. Laws    9-1-2 (stating                                          
that "[w]henever  any person  shall suffer  any injury  . . .  by                                                                
reason of the  commission of any crime  or offense .  . . he  [or
she] may recover his [or her] damages for such injury  in a civil
action against the offender") (emphasis added).

                               -20-

          Because we conclude that  even if RICO's civil remedies

were limited to innocent parties, we would apply Rhode Island law

to the  question of the  plaintiffs' innocence, and  Rhode Island

law compels a reversal of the district court's dismissal of their

claims, we leave  for a later time the question  of whether those

who are not innocent parties can be denied civil RICO remedies.

                    3.  The Civil Rights Claim                              3.  The Civil Rights Claim

          The district court also dismissed the plaintiffs' claim

that  the individual defendants and the Town acted under color of

state  authority  and   municipal  practice,  and  deprived   the

plaintiffs of property  and rights  in violation of  42 U.S.C.   

1983.

          Section  1983 authorizes  actions for  equitable relief

and/or damages against "[e]very  person who under color of  any .

. .  custom or usage, of any State or Territory . . . subjects or

causes to be subjected any citizen  of the United States or other

person . . .  to the  deprivation of any  rights, privileges,  or

immunities  secured by the Constitution  and laws."   42 U.S.C.  

1983.  Furthermore, those who commit actionable wrongs under that

section "shall be  liable to the  party injured in  an action  at

law, suit in equity, or other proper proceeding in redress."  Id.                                                                           

In  construing the terms "custom"  and "usage," the Supreme Court

has instructed that 

            Congress included customs and  usages [in
            section 1983] because  of the  persistent
            and  widespread  discriminatory practices
            of state  officials . . .  . Although not
            authorized by written law, such practices
            of  state  officials  could  well  be  so

                               -21-

            permanent   and   well   settled  as   to
            constitute a  "custom or usage"  with the
            force of law.

Monell v. Department of Social Servs. of New  York, 436 U.S. 658,                                                            

691  (1978) (quoting Adickes v.  S.H. Kress &  Co., 398 U.S. 144,                                                            

167-68 (1970)); see Bordanaro v. McLeod, 871 F.2d 1151, 1156 (1st                                                 

Cir. 1989).

          Courts have  set forth two requirements for maintaining

a section 1983 action grounded upon an unconstitutional municipal

custom.  First, the  custom or practice "must be  attributable to

the municipality."  Id. at 1156.   That is, "it must be so  well-                                 

settled  and widespread  that the  policymaking officials  of the

municipality can  be said to  have either actual  or constructive

knowledge  of  it yet  did nothing  to  end the  practice."   Id.                                                                           

Second,  "the custom must  have been the cause  of and the moving

force behind the deprivation of constitutional rights."  Id.                                                                      

          The district court concluded that in the facts alleged,

"there  [was] no  evidence  that  the  Town  []  had  any  policy

endorsing or advocating extortion and the acceptance of bribes by

town  officials."    Roma  Constr.  Co.,  906  F.  Supp.  at  83.                                                 

Furthermore,  the district  court  went on  to  state that,  even

assuming "that there was a de facto municipal policy of extortion

promulgated  by  aRusso  and   perpetrated  by  the  other  named

defendants," the  plaintiffs could  not succeed in  their section

1983 claim because the  alleged policy was not  the cause of  any

constitutional  harm.  Id.   Noting that there  must be a "direct                                    

causal link" between a municipal policy or custom and the alleged

                               -22-

constitutional violation  to find section 1983  liability, id. at                                                                        

84 (quoting City of  Canton v. Harris, 489 U.S. 378, 385 (1989)),                                               

the  district court  concluded  that "in  this case,  the 'causal

link'  or  'moving  force'  behind  any perceived  constitutional

violations is the plaintiffs' . . .  continual, voluntary payment

of bribes to the defendants," id.                                           

          For  the  reasons  we  have stated  in  our  discussion

regarding  bribery and coercive  extortion, we think  a finder of

fact could  reasonably infer  that the plaintiffs'  payments were

made pursuant to coercive extortion, and thus did not necessarily

constitute "voluntary payment of bribes" with corrupt intent.  At

this stage, we must resolve reasonable inferences in favor of the

plaintiffs.  Thus, we  conclude that the plaintiffs could  show a

direct causal link between the defendants' coercive extortion and

the plaintiffs' losses.

          As  a  result,  we  turn  to the  question  of  whether

coercive  extortion, if  found, could  be  attributed to  some de                                                                           

facto municipal  policy.   "An unconstitutional policy  or custom               

may be inferred from  a single decision  or act .  . . [but]  the

isolated action must be taken by a municipal official with 'final

policy-making  authority'  in the  relevant  area  of the  city's

business."  Rodr quez  v. Furtado,  771 F. Supp.  1245, 1257  (D.                                           

Mass.  1991) (citations omitted).   However,  "[t]he fact  that a

particular  official  --  even  a policymaking  official  --  has

discretion in the  exercise of  a particular  function does  not,

without  more,  give rise  to  municipal  liability  based on  an

                               -23-

exercise of that discretion."  Pembaur v. City of Cincinnati, 475                                                                      

U.S. 469, 481-82 (1986) (Brennan, J., plurality opinion).

          In their pleadings,  the plaintiffs  have alleged  that

aRusso  as Mayor, Benjamin Zanni as a town councilman, and others

operated a de facto government which controlled the Town for more                             

than  a  decade,   routinely  engaging  in   bribery,  extortion,

corruption and other unlawful  activities.  While a  showing that

aRusso acted illegally in the exercise of his discretion as Mayor

might  not by itself give  rise to municipal  liability, we think

that under  these pleadings, the plaintiffs could  indeed prove a

set  of  facts  from  which  a  trier  of  fact  could  infer  an

unconstitutional  policy or  custom  with respect  to the  Town's

government.    For example,  a  fact finder  could  conclude that

extortion of  outsiders, businessmen,  or developers, if  proven,

was "'the way  things are done and have been  done'" in the Town.

See Kibbe  v. City of  Springfield, 777  F.2d 801, 806  (1st Cir.                                            

1985)  (quoting Grandstaff v. City  of Borger, 767  F.2d 161, 171                                                       

(5th  Cir.  1985), cert.  denied,  480  U.S. 916  (1987)),  cert.                                                                           

granted, 475  U.S. 1064  (1986),  cert. dismissed,  480 U.S.  257                                                           

(1987).  As a  result, we reverse the district  court's dismissal

of  the plaintiffs' section 1983  claim on the  pleadings, and we

remand for further proceedings on their claim.

               B.  Blakey's Pro Hac Vice Admission                         B.  Blakey's Pro Hac Vice Admission                                                  

          The plaintiffs also appeal the  district court's denial

of admission pro  hac vice  of their attorney,  G. Robert  Blakey                                    

("Blakey").  On May  15, 1995, the plaintiffs moved  for Blakey's

                               -24-

admission pro hac vice.  The district court denied the motion  on                                

June  2,  1995.   On  June  12,  1995, the  plaintiffs  moved for

reconsideration of  the court's order; the  district court denied

the motion for reconsideration on September 25, 1995.

          The district court articulated two grounds for  denying

Blakey's pro hac vice admission.  First, the district court noted                               

that a previous  motion by the  plaintiffs seeking the  admission

pro  hac vice of another of their attorneys, Spaloss, had already                       

been granted.  Second, the district court expressed concern about

the amount of attorney's fees being generated by the plaintiffs.5

          The Supreme Court has recognized that "in many District

Courts, the decision  on whether to grant pro  hac vice status to                                                                 

an out-of-state  attorney is  purely discretionary."   Frazier v.                                                                        

Heebe,  482 U.S. 641, 651  n.13 (1987).   However, the plaintiffs               

argue  that the  U.S. District  Court for  the District  of Rhode

Island is  not one  of  those courts.   Local  Rule  5(c) of  the

District of Rhode Island provides in pertinent part that

            [a]ny  attorney who is  a member  in good
            standing of the bar  of the United States
            Supreme Court, of any other United States
            District court,  or of the  highest court
            of   any  state,   shall  on   motion  be                                                               
            permitted  to appear  once in  a calendar                                          
            year in a case  or group of related cases
            in  association with a  member of the bar
            of this court who  is actively engaged in
            the practice  of law within  the State of
            Rhode Island . . . .

D.R.I.  R. 5(c) (emphasis added).   The plaintiffs  argue that in
                                                  

5   A  successful  civil RICO  plaintiff  may collect  reasonable
attorney's fees  in  addition  to  treble  damages.    18  U.S.C.
  1964(c).   

                               -25-

contrast  to the  Local  Rules of  the  other districts  in  this

circuit,  Rhode Island's rule does  not by its  terms provide for

the court's discretion.  Compare D.R.I. R. 5(c) ("shall on motion                                          

be  permitted to  appear") with  D. Me. R.  3(d)(1) ("may  at the                                         

discretion of  the Court  . .  . be  permitted to  practice"); D.

Mass.  R. 6(b)  ("may  appear and  practice  in this  court in  a

particular  case  by  leave  granted  in the  discretion  of  the

court"); D.N.H. R. 5(b)  ("may at the discretion of  the court");

D.P.R. R. 204.2 ("may be permitted").  The plaintiffs assert that

the District of Rhode  Island has promulgated a rule  under whose

clear language pro hac vice admission is not discretionary.  As a                                     

result,  the plaintiffs  claim,  the district  court  erred as  a

matter  of law  in  concluding that  it  had discretion  to  deny

Blakey's pro  hac vice admission, or  alternatively, the district                                

court abused whatever discretion it had.

          We  do not consider the  issue of whether  this pro hac                                                                           

vice rule, which may be nondiscretionary, nonetheless leaves some              

discretion  to deny  admission.   Even  assuming that  discretion

existed, the district court's denial of such admission to  Blakey

was  an abuse  of  that discretion.    The district  court's  two

articulated  grounds  simply  cannot  support its  action.    The

district court stated that "[w]e already have  one pro hac vice .                                                                         

. . [and we're] not going to take  more than one on a case."   We

may  take judicial notice of the fact  that the District of Rhode

Island  has  permitted  multiple   pro  hac  vice  admissions  in                                                           

proceedings that were contemporaneous with the instant case.  See                                                                           

                               -26-

Cohen  v.  Brown   Univ.,  879  F.   Supp.  185  (D.R.I.   1995).                                  

Furthermore, regarding  expense, in  the instant  case defendants

were represented  by more than  ten attorneys, the  plaintiffs by

two;  additionally, if  the court  was concerned  about excessive

attorney  fees, it could have addressed that matter later, if and

when the plaintiffs submitted their attorney fee application.

          While  it may  be that Blakey  has no right  to pro hac                                                                           

vice  admission,  see Leis  v. Flynt,  439  U.S. 438,  452 (1979)                                              

(holding that an attorney does not have a federal right  to state                                                                           

court pro hac vice  admission), the rights of the  plaintiffs are                            

another   matter.    Particularly   here,  where  the  plaintiffs

identified  specific,  logical  reasons  for  their  request,6 we

conclude that  the district  court's decision, based  on criteria

that are not set forth in writing, that do not reasonably support

its  action, and  that do  not appear to  respond to  any general

policy of  the District of Rhode  Island, amounts to an  abuse of

discretion. 

                            CONCLUSION                                      CONCLUSION

          As  a  result of  the  foregoing, the  judgment  of the

district court is reversed.  Appellants are allowed costs.                            reversed.                                                                   

                                                  

6   See,  e.g.,  Kevin Roddy,  RICO  in Business  and  Commercial                                                                           
Litigation (1993) (describing Blakey as "the acknowledged author"                    
of  the federal RICO  statute and of  "excellent" commentaries on
RICO application).

                               -27-

                                              Concurrence Follows

                               -28-

          LYNCH, Circuit Judge, concurring.   At issue is whether                    LYNCH, Circuit Judge, concurring.                                        

the plaintiffs have stated  a claim under Rule 12(b)(6),  Fed. R.

Civ.  P.7   The  plaintiffs' complaint  cannot  be dismissed  "if

relief  could be  granted under  any set of  facts that  could be

proved consistent with the allegations."   NOW v. Scheidler,  114                                                                     

S. Ct. 798, 803 (1994).  The district court  dismissed the claims

because it imported  into RICO  a standing  requirement that  the

plaintiffs must be "innocent  victims."  See Roma Constr.  Co. v.                                                                        

aRusso, 906  F. Supp. 78, 81  (D.R.I. 1995).  The  review by this                

court of the dismissal is de novo.  Aulson v.  Blanchard, 83 F.3d                                                                  

1, 3 (1st  Cir. 1996).  This ruling, one of  law, was, I believe,

in error.  The  question is, concededly, one of  first impression

here.  Because  I analyze  the matter differently  than does  the

majority, I write separately.

          The question of who has standing to bring actions under

RICO is a matter of federal law.  The pertinent provision of RICO

provides:

            Any  person injured  in  his business  or
            property  by  reason  of  a  violation of
            section  1962 of  this  chapter  may  sue
            therefor in any appropriate United States
            district   court    and   shall   recover
            threefold the damages he sustains and the
            cost of the  suit, including a reasonable
            attorney's fee.  

18 U.S.C.    1964(c).   There is no  qualification on  the phrase

"any  person injured  in his business  or property"  limiting the

                                                  

7   At oral argument, plaintiffs stipulated that their RICO claim
is not asserted against the town, but only against the individual
defendants.

                               -29-

phrase  to "innocent" persons.   RICO defines a  "person" as "any

individual or  entity capable  of holding  a legal  or beneficial

interest in property."  18 U.S.C.    1961(3).  On the language of

the statute, plaintiffs meet this definition.8

          In general,  the intent  of Congress manifested  in the

text of the statute governs the issue of standing:

            In determining the scope of a statute, we
            look  first  to  its  language.   If  the
            statutory language is unambiguous, in the
            absence    of   "a    clearly   expressed
            legislative intent to the  contrary, that
            language must ordinarily  be regarded  as
            conclusive."

United  States v.  Turkette, 452  U.S. 576,  580 (1981)  (quoting                                     

Consumer Product  Safety Comm'n v.  GTE Sylvania, Inc.,  447 U.S.                                                                

102,  108  (1980)).   The language  of  RICO should  thus  be the

primary guide  to determining  Congressional intent.   See Sedima                                                                           

S.P.R.L.  v. Imrex Co., 473  U.S. 479, 495  n.13 (1985).  Indeed,                                

the Supreme Court  has consistently  adhered to  the language  of

RICO   in   interpreting  its   meaning   and   rejected  surplus

requirements not  found in  the statutory  language.   See, e.g.,                                                                          

Scheidler, 114 S. Ct. at 806  (holding that RICO does not require                   

an economic  motive behind  the racketeering activity);  Reves v.                                                                        

Ernst  & Young, 507 U.S. 170, 177-79 (1993) (looking to statutory                        

language  to determine the scope  of RICO liability for "conduct"

or  "participation"); Sedima,  473 U.S.  at 488-92  (holding that                                      

private actions under RICO  do not require a criminal  conviction
                                                  

8   Of  course,  other questions  about  the parameters  of  RICO
standing are not raised by this case, which concerns only whether
there is an "innocent victim" requirement.

                               -30-

on the underlying predicate offenses); Turkette, 452 U.S. at 580-                                                         

87 (holding that  the term  "enterprise" as used  in RICO is  not

restricted  to  criminal enterprises);  cf. Holmes  v. Securities                                                                           

Investor  Protection   Corp.,   503  U.S.   258,  265-69   (1992)                                      

(construing  the  word "injury"  to  require  proximate cause  by

reference to  statutory history  and  judicial interpretation  of

same language in Clayton Act).

          Despite the  lack of any "innocent  victim" requirement

in  the statutory  language, the  district court  relied upon  an

isolated  statement  in  the  legislative history  to  fashion  a

requirement  that only "innocent victims" be allowed to sue.  The

district court's  reliance on  a snippet of  legislative history,

lifted out of  context,9 to  create an absolute  standing bar  to
                                                  

9   The court relies on a  statement by Representative Steiger on
October 7,  1970, that  "[i]t is  the intent of  this body,  I am
certain,  to see  that innocent  parties who  are the  victims of
organized  crime have  a right  to obtain  proper redress."   116
Cong.  Rec. 35,346-47  (1970).   That  statement was  made during
debate  over  a proposed  amendment, ultimately  withdrawn, which
would have authorized private injunctive relief.  See Abrams, The                                                                           
Law of  Civil RICO    1.4,  at 30 (1991).   The  district court's                            
characterization  of the remarks  as coming from  "the sponsor of
the  provision that  eventually created  a private  civil remedy"
could cause a  misapprehension.   In fact, RICO  originated in  a
bill filed  in  the Senate,  S.  30.   By  October 7,  1970,  the
Judiciary  Committee had  already reported  out that  bill, which
included  "the  RICO  provision  ultimately  enacted  as  section
1964(c), which  created a treble damage remedy."  Id. at 30.  The                                                               
debate in  which Representative  Steiger made the  quoted remarks
was over private injunctive relief.

   Further, Representative  Steiger referred,  in  the very  same
remarks  relied  upon  by  the  district  court,  to  victims  of
"organized crime."   Yet it was  clear to both the  House and the
Senate  that  the  reach  of  civil  RICO  extended  well  beyond
organized  crime.   "Congress  knew what  it  was doing  when  it
adopted commodious language capable of extending beyond organized
crime."  H.J.,  Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229,                                                            

                               -31-

anyone  not "innocent," was inappropriate.  "[E]ven if we were to

read this statement to  say what [defendants] say[] it  means, it

would not amount to more than background noise drowned out by the

statutory  language."    Holmes, 503  U.S.  at  269  n.15.   This                                         

selection from the legislative  history cannot overcome the plain

text of RICO, which is unambiguous.  It represents "a rather thin

reed upon which to base a requirement . . . neither expressed nor

.  . .  fairly  implied in  the  operative sections  of  [RICO]."

Scheidler, 510 U.S. at 805.  Even were there occasion to consider                   

the  legislative history  relied upon by  the district  court, it

says only  that the  statute will  protect innocent  victims, not

that the statute will deny standing to those who are not innocent

victims.   See Turkette, 452  U.S. at 591  (noting that "negative                                 

inference[s]"  need  not be  drawn  from  positive statements  in

legislative history).

          The  Supreme Court  has emphasized  the broad  reach of

RICO's  language:   "If  the defendant  engages  in a  pattern of

racketeering  activity  . .  .  and  the racketeering  activities

injure the  plaintiff in his business or  property, the plaintiff

                                                  

246 (1989); see also Sedima, 473 U.S. at 499 ("Congress wanted to                                     
reach both  'legitimate'  and 'illegitimate'  enterprises.    The
former enjoy neither an inherent incapacity for criminal activity
nor  immunity from its consequences.   The fact that   1964(c) is
used against respected businesses  allegedly engaged in a pattern
of   specifically  identified   criminal  conduct  is   hardly  a
sufficient  reason  for  assuming  that the  provision  is  being
misconstrued." (citation  omitted)); Abrams,  supra,   1.1,  at 5                                                             
("RICO's  name  might suggest  that the  private cause  of action
reaches primarily  racketeers and other organized  crime figures.
Developments  since RICO's  1970  enactment, however,  have  laid
firmly to rest any suggestion of limited reach.").

                               -32-

has  a claim under   1964(c).  There  is no room in the statutory

language for an additional  . . . requirement."  Sedima, 473 U.S.                                                                 

at 495.  There is nothing  in the language of RICO which suggests

that Congress  intended to  deny standing  to plaintiffs who  are

alleged  to have  committed  bribery or  paid extortion,  whether

under coercion or not.  

          Standing    involves   three    analytically   distinct

requirements: injury-in-fact,  a  causal connection  between  the

injury and the conduct  complained of, and whether the  wrong may

be redressed.  Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-                                                       

61  (1992).   All  three elements  of  the standing  inquiry  are

satisfied  on the  pleadings  here.   Plaintiffs have  adequately

alleged  injury-in-fact (financial  loss),  a  causal  connection

(defendants' corruptly demanding payments),  and that the  injury

will be redressed by  a favorable decision (availability of  RICO

damages).   See  Sedima,  473  U.S.  at  496  (noting  that  RICO                                 

plaintiff  has standing  only  if "he  has  been injured  in  his

business or property by the conduct constituting the violation");

Libertad v. Welch, 53 F.3d 428, 436 (1st Cir. 1995).  This is not                           

a  case  where the  plaintiffs attempt  to  assert the  rights of

others.   Cf.  Carter v.  Berger, 777  F.2d 1173 (7th  Cir. 1985)                                          

(county, not individual taxpayers, may sue under RICO for bribery

scheme resulting in underpayment of taxes).  Accordingly, I would

end the standing analysis there.

          In  considering whether there  is an  "innocent victim"

standing  requirement, I  doubt  that Congress  intended for  the

                               -33-

federal  courts to  refer to  and incorporate  state law.10   The

defendants argue  that the innocent  victim requirement is  to be

found  in the  distinction,  found in  some  state laws,  between

bribery and coercive  extortion.  They buttress their argument by

reference to provisions  of the Model Penal Code.   The matter of

whether  the activities  in  which these  plaintiffs engaged  fit

within the category of bribery or of coercive extortion is, in my

view, not relevant to the issue of standing.11

          Although RICO references state law in its definition of

"racketeering  activity,"12 it  makes no  substantive distinction
                                                  

10  Caselaw holding  that minority shareholders suffer  no injury
to  their property apart from the  injury the corporation suffers
and so  have no standing to sue under RICO provides no comfort to
defendants.   Such caselaw  does not  support the principle  that
reference should be made  to state law to determine  the contours
of any "innocent victim" defense.  It is true that some decisions
refer to  state law to define property  interests of shareholders
as opposed  to corporations to  determine whether the  former may
bring  a RICO action.   See, e.g.,  Leach v. FDIC,  860 F.2d 1266                                                           
(5th  Cir. 1988),  cert.  denied, 491  U.S.  905 (1989).    Other                                          
caselaw,  including that  of  this circuit,  see Roeder  v. Alpha                                                                           
Indus., 814 F.2d  22, 29-30  (1st Cir. 1987),  refers to  general                
principles  of corporate law to  hold that a  shareholder may not
sue under RICO to vindicate a  duty owed to the corporation.  See                                                                           
Rand v. Anaconda  Ericsson, Inc.,  794 F.2d 843,  849 (2d  Cir.),                                          
cert. denied, 479 U.S. 987 (1986); Warren v. Manufacturer's Nat'l                                                                           
Bank  of  Detroit, 759  F.2d 542,  545  (6th Cir.  1985); Abrams,                           
supra,    3.3.6, at 147-52.   In any event, the  issue of whether               
state law should be referenced in defining the term "property" is
simply not present in this case.

11  If it were, then I  would agree that on the facts pleaded  it
is impossible  to  draw the  conclusion that  this case  involves
exclusively bribery.

12   This  reference to  state law  is in  the context  of RICO's
definition of  predicate offenses.   From this,  defendants would                                           
infer a Congressional desire -- expressed nowhere in  the statute
-- to reference state law with respect to affirmative defenses as                                                                        
well.

                               -34-

between "bribery"  and "extortion."   RICO  defines "racketeering

activity" in 18 U.S.C.   1961(1)(A) to mean, inter alia, "any act                                                                 

or  threat involving . . . bribery [or]  extortion . . . which is

chargeable  under State  law and  punishable by  imprisonment for

more than  one  year."   Thus,  the federal  statute  recognizes,

without distinction, acts "involving" either bribery or extortion

as predicate offenses  for purposes  of RICO.   Further, even  in

defining  such a  predicate offense,  state  law plays  a limited

role:

            The labels placed  on a state statute  do
            not   determine   whether  that   statute
            proscribes  bribery  for purposes  of the
            RICO  statute.    Congress  intended  for
            "bribery" to be defined  generically when
            it  included bribery as  a predicate act.
            H.R.  Rep. No. 1549, 91st Cong., 2d Sess.
            (1970), reprinted in 1970 U.S. Code Cong.                                          
            & Admin. News 4007, 4032 ("State offenses
            are  included by  generic designation.").
            Thus, any statute that proscribes conduct
            which  could  be  generically defined  as
            bribery can be the  basis for a predicate
            act.

United States v.  Garner, 837  F.2d 1404, 1418  (7th Cir.  1987),                                  

cert. denied,  486  U.S. 1035  (1988);  accord United  States  v.                                                                       

Forsythe,  560 F.2d  1127,  1137  (3d  Cir.  1977).    Here,  the                  

plaintiffs' complaint also alleges, in addition  to the state law

predicate offense,  a predicate federal offense,  violation of 18

U.S.C.    1951 (wrongful use  of official authority  to obstruct,

delay,  and effect  commercial activity in  interstate commerce).

That statute also does not draw the distinction defendants urge.

          Nonetheless,  standing  issues   aside,  the   question

remains  whether there is some form of requirement in RICO, which

                               -35-

may be tested on a motion to dismiss, that plaintiffs be innocent

victims.   At least two other possibilities  emerge:  that such a

requirement is inherent  in the cause of action or  that it is an

affirmative defense.

          To the extent that  the existence of a cause  of action

is a matter analytically distinct from the issue of standing, see                                                                           

Libertad,  53 F.3d at 438 n.5, a  cause of action has been stated                  

here.13  There is nothing in  the language of RICO which suggests

that  only innocent  plaintiffs  have a  cause  of action.    See                                                                           

Scheidler,  114 S.  Ct.  at  806  ("[T]he statutory  language  is                   

unambiguous and  [the]  legislative history  [evidences] no  such

'clearly expressed legislative intent to the contrary' that would

warrant  a different  construction." (citation omitted)).   Under

the proximate causation test of Holmes, 503 U.S. at 268, there is                                                

a  cause of  action stated.14   The damages  alleged here  on the
                                                  

13 But  cf. Sunstein, Standing  and the  Privatization of  Public                                                                           
Law,  88. Colum. L. Rev.  1432, 1433 (1988)  (arguing that "[f]or             
purposes of  standing, the  principal question should  be whether
Congress has created a cause of action").

14   It may also be,  as the district court  suggested, see Roma,                                                                          
906 F. Supp. at 82 n.1, that the plaintiffs' relative culpability
may  be  considered  in  deciding, under  Holmes,  the  issue  of                                                          
proximate causation based on the evidence  presented.  See, e.g.,                                                                          
Perma Life Mufflers, Inc. v. International Parts Corp.,  392 U.S.                                                                
134,   142-47   (White,   J.,   concurring)   (treating  relative
culpability,  in   antitrust  context,   as  part   of  causation
analysis),  overruled on  other  grounds by  Copperweld Corp.  v.                                                                       
Independence  Tube  Corp., 463  U.S. 752  (1984).   The  issue of                                   
proximate  cause may not be  decided at the  pleading stage given
the allegations in this complaint. 

    Relative culpability may also  be relevant to the  measure of
damages.   The  opinions in  Perma Life  posit that  the benefits                                                 
received by a plaintiff from its participation in wrongdoing "can
of  course be  taken  into consideration  in computing  damages."

                               -36-

pleadings are  neither remote nor speculative.   These plaintiffs

have  alleged  direct  injury  to their  property,  which  Holmes                                                                           

requires.   Holmes, 503  U.S. at 265-69;  see also  id. at 276-86                                                                 

(O'Connor, J., concurring) (analyzing the causation issue as part

of  the standing  issue).   Again, viewing  this as  a matter  of

whether  there is  an "innocent  victim" requirement  inherent in

stating  a  cause  of  action, I  do  not  believe  state law  is

pertinent.

          The  district  court  opinion also  suggests  that  the

"innocent  victim" argument  may be  available as  an affirmative

defense.    If so,  there are  a range  of possibilities  for the

contours of the  defense.  The range includes  a sort of absolute

defense if the plaintiff  has done anything wrong, which  is what

the district court thought and  to which it applied the label  of

an in pari delicto  defense.15  At the other end of  the range is                            

the  position  that  the  relative  guilt  of  the  plaintiff  is

irrelevant.   That,  I  believe, cannot  be  so,16 and  even  the
                                                  

Perma Life,  392 U.S.  at 140;  see also  II Areeda &  Hovenkamp,                                                  
Antitrust Law  365c3, at 248 (1995 rev. ed.).                       

15    This common  law  defense derives  from  the Latin  in pari                                                                           
delicto  potior est conditio defendentis:  "In a case of equal or                                                  
mutual fault .  .   . the condition  of the [defending] party  is
the better one."  Black's Law Dictionary 791 (6th ed. 1990).  The                                                  
in pari delicto defense, though "[i]n its classic formulation . .                         
. narrowly limited  to situations where the  plaintiff truly bore
at least substantially equal responsibility for his injury . . ."
is  now generally given "a broad application to bar actions where
plaintiffs simply  have been involved generally in 'the same sort
of wrongdoing'  as defendants."  Bateman  Eichler, Hill Richards,                                                                           
Inc.  v. Berner, 472 U.S. 299, 306-07 (1985) (quoting Perma Life,                                                                          
392 U.S. at 138).

16  See, e.g., discussion in footnote 14 supra.                                                        

                               -37-

plaintiffs do not  argue that position.   While some  affirmative

defenses,  such as the statute of limitations, may on occasion be

decided on the pleadings, the assertion of an affirmative defense

here would not afford a basis to dismiss the complaint under Rule

12(b)(6).  Under  any of  the plausible articulations  of such  a

defense,  the inferences to be drawn  from the facts pled here do

not permit dismissal.

          I would  reject the  proposition, urged  by defendants,

that an absolute in pari delicto defense is embedded in RICO.  In                                          

construing  the language of RICO, the Supreme Court has looked to

precedent  under the Clayton Act, the statute upon which RICO was

modeled.   See Holmes, 503 U.S. at 268 ("We may fairly credit the                               

91st   Congress,   which   enacted   RICO,   with   knowing   the

interpretation  federal   courts  had  given  the  words  earlier

Congresses  had used first in [the Sherman Act], and later in the

Clayton  Act's   4.   It  used the  same words,  and we  can only

assume that it intended them to have the same meaning that courts

had  already  given them."  (citations  omitted)).   The  Supreme

Court, in Perma Life Mufflers, Inc. v. International Parts Corp.,                                                                          

392  U.S.  134, 138-40  (1968),  overruled  on other  grounds  by                                                                           

Copperweld Corp. v. Independence Tube Corp., 463 U.S. 752 (1984),                                                     

explicitly  rejected the existence of  an in pari delicto defense                                                                   

under the Clayton Act.   In Pinter v. Dahl, 486 U.S.  622 (1988),                                                    

the  Court  reaffirmed  that  in   its  contemporary  "broadened"

construction,  precisely the  construction  contemplated  by  the

district  court  here,  the  in  pari  delicto  defense  "is  not                                                        

                               -38-

appropriate   in  litigation  arising  under  federal  regulatory

statutes."  Id. at 632; see Sullivan v. National Football League,                                                                          

34 F.3d 1091, 1107-09 (1st  Cir. 1994), cert. denied, 115 S.  Ct.                                                              

1252  (1995).  For the  same reasons, an  "unclean hands" defense

would  seem  to be  unavailable, as  it is  not  a defense  to an

antitrust  treble  damage  action.   See  Kiefer-Stewart  Co.  v.                                                                       

Seagram  & Sons,  340 U.S.  211, 214  (1951), overruled  on other                                                                           

grounds  by Copperweld Corp. v. Independence Tube Corp., 463 U.S.                                                                 

752  (1984);  see also  Simpson  v. Union  Oil  Co., 377  U.S. 13                                                             

(1964).

          That  there is no in pari delicto defense does not mean                                                     

there is  no defense at  all in which  the relative guilt  of the

plaintiffs  may be weighed.  It is  far more likely that there is

in RICO  an  "equal involvement"  defense similar  to the  "equal

involvement" defense  recognized under  the Clayton Act  in Perma                                                                           

Life.17   Recognition of such a defense, patterned on the Clayton              
                                                  

17  In  Perma Life,  five concurring Justices,  in four  separate                            
opinions,  recognized  the  existence  of  the equal  involvement
defense.  Justice White wrote that he "would deny recovery  where
plaintiff and defendant  bear substantially equal  responsibility
for [the] injury  resulting to one of them . .  . ."  392 U.S. at
146 (White, J., concurring).   According to Justice Fortas, "[i]f
the fault of the  parties is reasonably within the  same scale --
if the  'delictum' is approximately  'par' --  then the  doctrine                                                   
should  bar recovery."  392 U.S. at 147 (Fortas, J., concurring).
Justice Marshall wrote that he "would hold that where a defendant
in  a private antitrust suit can show that the plaintiff actively
participated in  the formation  and implementation of  an illegal
scheme,  and is  substantially  equally at  fault, the  plaintiff
should  be barred from imposing liability on the defendant."  392
U.S.  at 149 (Marshall, J.,  concurring).  Justice  Harlan, in an
opinion  joined by  Justice Stewart,  indicated that  the defense
should   be  allowed   in  cases   where  "the   plaintiffs  were
substantially  as much responsible . . . as the defendants."  392
U.S. at 156  (Harlan, J.,  concurring in part  and dissenting  in

                               -39-

Act  defense,  was  extended  to securities  actions  in  Bateman                                                                           

Eichler,  Hill Richards,  Inc. v.  Berner, 472  U.S. 299,  306-11                                                   

(1985).  The equal involvement defense is more demanding of those

asserting it than the  in pari delicto defense and  only bars the                                                

claims of  a  plaintiff who  "truly bore  at least  substantially

equal responsibility [as the defendant] for the violation" of the

federal law at issue.  Id. at 308.                                    

          This circuit  has also recognized an  equal involvement

defense  in antitrust  actions.   Sullivan, 34  F.3d at  1107 ("A                                                    

plaintiff's   'complete,   voluntary,  and   substantially  equal

participation' in  an illegal  practice under the  antitrust laws

precludes recovery  for that antitrust  violation." (quoting CVD,                                                                           

Inc. v. Raytheon Co.,  769 F.2d 842, 856  (1st Cir. 1985),  cert.                                                                           

denied, 475 U.S. 1016 (1986))).                

          Testing the  allegations of  the complaint  against the

Supreme Court's  articulation of  the equal  involvement defense,

this complaint  survives  a Rule  12(b)(6)  motion.   Under  that

defense:

            a private action for damages . . . may be
            barred on the  grounds of the plaintiff's
            own  culpability  only  where  (1)  as  a
            direct  result  of his  own  actions, the
            plaintiff  bears  at least  substantially
            equal  responsibility for  the violations
            he seeks to  redress, and (2)  preclusion
            of suit would not significantly interfere
            with the effective enforcement  of [RICO]
            and the protection of the . . .  public.

                                                  

part).

                               -40-

Bateman,  472 U.S. at  310-11.  Both  the Supreme Court  and this                 

court  have  cautioned  against  deciding such  defenses  in  the

absence of factual development.   See id. at 311 n.21 ("We  note,                                                   

however,  the  inappropriateness  of  resolving  the question  of

respondents'  fault solely on  the basis  of the  allegations set

forth in the complaint."); Sullivan, 34 F.3d at 1109 ("Ultimately                                             

. . . these are factual questions for the jury . . . .").

          The  defendants make  a misplaced  attempt to  argue in

favor of  the more defendant-helpful  in pari delicto  defense by                                                               

relying on Tafflin v. Levitt, 493 U.S. 455 (1990).  Tafflin, they                                                                     

urge,  weakens the  analogy  of RICO  to  the Clayton  Act,  and,

therefore, to  the equal involvement  defense.   In Tafflin,  the                                                                     

Court held that RICO  did not vest exclusive jurisdiction  in the

federal  courts where the language of the statute did not purport

to do so and  the legislative history did not  show that Congress

addressed the question.   Id. at 460-62.  The  Court rejected the                                       

argument  that it should derive such an exclusivity from the fact

that actions under the Clayton Act may only be brought in federal

court.   Id. at 462-63.   The analogy to the Clayton  Act did not                      

provide the  answer because  Congress was  also presumed  to have

operated  against a  backdrop of  well-established  law governing

when there was  exclusive federal jurisdiction.   Id. at  459-60.                                                               

There  is  no  such  "judicial default  rule"  which  operates in

defendants' favor  here.  Cf.  Landgraf v. U.S.I.  Film Products,                                                                          

114 S. Ct. 1483,  1505 (1994) (discussing judicial  default rules

in the context of retroactivity of statutes).

                               -41-

          Similarly, there  is no  comfort for defendants  in the

Supreme  Court's  rejection  in  Sedima  of  application  of  the                                                 

"antitrust injury" rule  to RICO.   "[T]his is  so because  'RICO

injury'  would [otherwise] be  an unintelligible requirement, not

because there is no parallel between  the two statutes."   Carter                                                                           

v.  Berger, 777  F.2d  1173, 1176  (7th  Cir. 1985)  (noting  the                    

Court's remark in Sedima, 473 U.S. at 489-90 & n.8, that Congress                                  

relied on the analogy to antitrust).

          Indeed, RICO was enacted in  1970, after the Perma Life                                                                           

decision, of which Congress was undoubtedly aware.  The modelling

of  RICO  on the  Clayton Act  was done  against the  backdrop of

judicial recognition of an equal involvement defense.   The piece

of  legislative history relied upon  by defendants, to the extent

it  should be considered  at all, may be  equally read to support

the proposition  that Congress implicitly allowed  an affirmative

equal involvement defense as under the Clayton Act.

          But defendants do  have a  point.  The  analogy to  the

Clayton Act is not perfect.  Indeed, the American Bar Association

report from which the civil RICO provisions emerged suggests that

not all the accoutrements  of the Clayton Act should  be imported

into  RICO.   See 115  Cong. Rec.  6995 (1969) (Report  of A.B.A.                           

Antitrust Section); Abrams, supra,   1.4, at  25-26.  This may be                                           

a  situation where  Congress did  not explicitly  contemplate the

question and so congressional "intent" in the classic formulation

simply does  not  exist.   The  courts  then are  left  with  the

delicate task of providing the answer.

                               -42-

          I  very  much  doubt  that the  federal  definition  of

"innocence" for  purposes of the equal  involvement defense would

ordinarily involve  reference to and incorporation  of state law,

as the  majority asserts.18   The Supreme Court  did not look  to

state law to define the defense  in either Perma Life or Bateman,                                                                          

nor should we do so here.  Nor has this court looked to state law

to define the defense under  the Clayton Act in the  aftermath of

Perma Life.                    

          To say there  is some form of  affirmative defense like

the  equal involvement  defense does  not describe  precisely the

content of such  a defense.  Even  the Supreme Court Justices  in

Perma Life did not agree on  the content.  See supra footnote 17.                                                              

In the absence of  factual findings in which to set the questions

of the  honing  of such  a  defense,  there is,  and  should  be,

reluctance  to engage now in  such refinement.   The precision of

any standard awaits further development.  It is enough now to say

that  the positions  at the  extremities  -- that  any wrongdoing

disables  a plaintiff  or that  wrongdoing is  irrelevant --  are

untenable.
                                                  

18  There may be situations, not present here, in which the state
has  such   an  exceptionally  strong  policy   interest  in  the
enforcement of  its  own  laws  that  Congress  would  choose  to
accommodate  that interest in the  RICO enforcement scheme.  This
may be  more true under  RICO than other  statutes in as  much as
Congress has  referred  to violations  of state  law in  defining
predicate offenses under  18 U.S.C.    1961(1)(A).  However,  the
recognition of an interest  in enforcement is not the same as the
recognition  of an  interest  in a  defense.   The  Rhode  Island
bribery  and   extortion  statutes   do  not  evidence   such  an
overwhelming interest in affording  defendants an in pari delicto                                                                           
defense, even before reaching the issue of whether Congress would
have wanted to import Rhode Island law into RICO.

                               -43-

          The  equal involvement  defense  recognized  under  the

Clayton  Act and  the Securities  Act derives  its contours  from

federal  policy as recognized by  federal statutes.   There is no

reason not to apply that paradigm to RICO.19

          As to the claim under 42 U.S.C.    1983, the plaintiffs

have adequately alleged that the harm they suffered was caused by

the  extortionist  policies  and  practices  in  which  the  town

officials are claimed  to have engaged.  Again, there  is no need

to  delve into  the  distinction between  coercive extortion  and

bribery.

                                                  

19    The district  court  was  very troubled  by  the  notion of
rewarding people  who pay  bribes to public  officials with  RICO
treble damages, whatever the circumstances of the payment.  Roma,                                                                          
906 F. Supp. at 82-83.   That is certainly a  reasonable concern.
Policy arguments may be  made both for and against such a result.
In  the antitrust field, the Supreme Court has noted that because
of the "important public purposes" served by private suits, it is
inappropriate  to invoke  "broad common-law barriers  to relief."
Perma  Life, 392 U.S. at 138.   Thus "the plaintiff who reaps the                     
reward of  treble damages may  be no  less morally  reprehensible
than  the defendant, but the  law encourages his  suit to further
the  overriding public policy in  favor of competition."   Id. at                                                                        
139.

    This strong  enforcement rationale  certainly  is present  in
RICO,  a statute  intended  to increase  the  arsenal of  weapons
striking at criminal activity.  In addition, it may be inherently
unfair  to deny  plaintiffs any  ability to  pursue a  RICO claim
where their  fault is relatively  small.   An absolute  "innocent
victim" requirement would create such an undesirable imbalance.

                               -44-